Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-15 in the reply filed on 2/3/22 is acknowledged.  Upon further consideration Examiner has withdrawn the restriction requirement. Therefore claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cicero et al. (US 2012/0156543).

With respect to claims 1, 16 & 19, Cicero et al. discloses a battery module housing system for cooling a battery module, the 5battery module housing system comprising: 

Forming a lower part 300 having a plate shape, an upper side, and a lower side opposite to the upper side of the lower part 300, the lower part 300 comprising at least one coolant inlet through-hole and at least one coolant outlet through-hole that are integrally formed with the lower part 300; [Figure 5-6; 0040-0060] and 
Forming an upper part 202 configured to receive the battery module therein [Figure 8], the upper part 202 10having a tub shape and comprising a bottom tile 224 having an upper side and a lower side opposite to the upper side of the bottom tile 224, the bottom tile 224 being integrally formed with the upper part 202, [Figure 2; Figure 3; Figure 4; 0040-0060]
wherein the upper side 312 of the lower part 300 is configured to be connected to the lower side of the bottom tile 224 to define a cavity between the upper side of the lower part 300 15and the lower side of the bottom tile 224, the cavity defining a liquid-tight hollow interior that is accessible via the at least one coolant inlet and the at least one coolant outlet. [0043-0048; Figures 2-6]

  
With respect to claims 2 & 17, Cicero et al. discloses wherein the lower part 300 is formed as a unitary component by injection molding, and/or the upper part 202 20is formed as a unitary component by injection molding.  [0015]

With respect to claim 3, Cicero et al. discloses wherein: the lower part 300 comprises plastic or resin. [Abstract; 0007; 0011]
 
With respect to claim 4, Cicero et al. discloses wherein the upper side 312 of the lower part 300 and the lower side of the bottom tile 224 are congruent with each other; and 5wherein the cavity has a flat shape, and extends along the lower side of the bottom tile 224.  [Figures 2-6; 0043-0056]

With respect to claim 5, Cicero et al. discloses wherein the upper side 312 of the lower part 300 comprises a depression 308 and a wall 304 10protruding from the upper side of the lower part 300 and surrounding the depression 308, the wall 304 extending along an edge of the upper side 312 of the lower part 300 and configured to connect the upper side of the lower part 300 to the lower side of the bottom tile 224. [Figure 5; Figure 6; 0043-0056]

With respect to claim 6, Cicero et al. discloses 15wherein the lower side of the bottom tile 224 comprises a depression 236 and a wall 232 protruding from the lower side of the bottom tile 224 and surrounding the depression 236, the wall 232 extending along an edge of the lower side of the bottom tile 224 and configured to connect the lower side of the bottom tile 224 to the upper side of the lower part 300.  [0045-0050; Figures 2-6]

20 With respect to claim 7, Cicero et al. discloses wherein: the upper side 312 of the lower part 300 comprises a first depression 308 and a first wall 304 protruding from the upper side of the lower part 300 and surrounding the first depression 308, the first wall 304 extending along an edge of the upper side of the lower part 300, 
the lower side of the bottom tile 224 comprises a second depression 236 and a second 25wall 232 protruding from the lower side of the bottom tile 224 and surrounding the second depression 236, the second wall 232 extending along an edge of the lower side of the bottom tile 224, and  -34-1181626 the lower part 300 and the bottom tile 224 are configured to be connected to each other via the first and second walls 304/232 such that the first wall 304 and the second wall 232 contact each other along their entire lengths.  [Figures 2-6; 0043-0056]



With respect to claim 9, Cicero et al. discloses wherein at least one of the upper side 312 of the lower part 300 and the lower side of the bottom tile 224 comprises a guiding structure 304/232 configured to direct coolant that is flowing into 25the cavity via the coolant inlet towards the coolant outlet along at least one path, and wherein the at least one path comprises a plurality of branches, a plurality of junctions, and/or a plurality of by-passes. [Figures 2-6; 0043-0056]
  
With respect to claim 10, Cicero et al. discloses wherein the guiding structure 304/232 is configured to prevent coolant that is flowing into the cavity via the coolant inlet from flowing out to the coolant outlet along a straight path.  [Figures 2-6; 0043-0056]



With respect to claim 11, Cicero et al. discloses wherein at least one of the upper side 312 of the lower part 300 and the lower side of the bottom tile 224 comprises one or more risings 304/232 configured to support the bottom tile 224 when the battery module housing system is an assembled state to increase a mechanical 10stability of the battery module housing system when in the assembled state, and wherein the one or more risings 304/232 are located at least at a center of the cavity of the battery module housing system when in the assembled state. [Figures 2-6; 0043-0056]
  
With respect to claim 12, Cicero et al. discloses wherein the 15one or more risings 304/232 extend from one side of the cavity to an opposite side of the cavity when the battery module housing system is in the assembled state.  [Figures 2-6; 0043-0056]

With respect to claim 13, Cicero et al. discloses wherein each of the upper side 312 of the lower part 300 and the lower side of the 20bottom tile 224 have a rectangular shape, and wherein the upper part 202 further comprises four side tiles extending from the upper side of the bottom tile 224 to form an open box shape.  [Figures 2-6]

With respect to claims 14 & 20, Cicero et al. discloses wherein the 25lower part 300 and the upper part 202 are configured to be connected to each other by welding [0012; 0033; 0047; 0060], and wherein the welding comprises vibration welding (friction welding). 

With respect to claims 15 & 18, Cicero et al. discloses wherein the lower part 300 is connected to the upper part 202 via welding to define the liquid-tight hollow cavity therebetween [0012; 0033; 0047; 0060], and  5wherein the welding comprises vibration welding (friction welding).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cicero et al. (US 2012/0156543) as applied to claim 1 above, in further view of Koller (US 2015/0255835).


With respect to claim 8, Cicero et al. discloses wherein: each coolant inlet through-hole has an inlet through-hole that extends through the lower part 300 and comprises an inlet connector at the lower side 316 of the lower part 300 [Figure 6; Figure 5; 0050], the inlet connector being configured to be connected to a delivery ductwork to receive coolant from the 10delivery ductwork through the inlet through-hole and to provide the coolant to the upper side 312 of the lower part 300; each coolant outlet through-hole has an outlet through-hole that extends through the lower part 300 and comprises an outlet connector at the lower side 316 of the lower part 300 [Figure 6; Figure 7; 0050-0051], the outlet connector being configured to be connected to a discharge ductwork to discharge 15coolant from the upper side 312 of the lower part 300 through the outlet through-hole to the discharge ductwork; 

Cicero et al. does not disclose wherein each of the inlet connector and the outlet connector has a pin shape at the lower side 316 of the lower part 300 corresponding to the inlet through-hole and the outlet through- hole, such that the inlet through-hole and the outlet through-hole further extend 20through the pin shape of the inlet connector and the outlet connector, respectively.  


Koller discloses a battery module housing system for cooling a battery module, the 5battery module housing system comprising: a lower part 400 having a plate shape, an upper side, and a lower side opposite to the upper side of the lower part 400 [Figure 1; 0040-0060], the lower part comprising at least one coolant inlet and at least one coolant outlet 4251/4252 that are integrally formed with the lower part 400 [Figure 2; 0044-0052]; and 
an upper part 110 configured to receive the battery module therein [0035; Figure 1], the upper part 10having a tub shape and comprising a bottom tile having an upper side and a lower side opposite to the upper side of the bottom tile, 

wherein: each coolant inlet has an inlet through-hole 415 that extends through the lower part 400 and comprises an inlet connector 522 at the lower side of the lower part, the inlet connector 522 being configured to be connected to a delivery ductwork 500 to receive coolant from the 10delivery ductwork 500 through the inlet through-hole 415 and to provide the coolant to the upper side of the lower part 400; each coolant outlet 4251/4252 has an outlet through-hole 415 that extends through the lower part 400 and comprises an outlet connector 522 at the lower side of the lower part 400, the outlet connector 522 being configured to be connected to a discharge ductwork 500 to discharge 15coolant from the upper side of the lower part 400 through the outlet through-hole 415 to the discharge ductwork 500; and each of the inlet connector 522 and the outlet connector 522 has a pin shape at the lower side of the lower part corresponding to the inlet through-hole and the outlet through- hole, such that the inlet through-hole 415 and the outlet through-hole 415 further extend 20through the pin shape of the inlet connector 522 and the outlet connector 522, respectively.  [Figure 2; 0044-0052]
Therefore it would have been obvious to one of ordinary skill in the art before the effective finling date of the invention to have modified the lower part of Cicero et al. to have inlet connector and outlet connector connected to a delivery ducktwork wherein each inlet and outlet connector has a pin shape corresponding to the inlet through-hole and outlet through-hple, as disclosed in Koller, in order to ensure reliability, functioning and service life of the battery module.  [0003-0010]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GE et al. (US 2018/0006344)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723